United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
           _____________

           No. 96-2631EA
           _____________

Lori Holloway; James Holloway,           *
                                         *
                 Appellees,              *
                                         *
     v.                                  *
                                         *
Odom Antennas, Inc.; William             *
Thornton, also known as Bill             *
Thornton,                                *
                                         *
                 Appellants.             *

           _____________                        Appeals from the United States
                                                District Court for the Eastern
           No. 96-2722EA                        District of Arkansas.
           _____________
                                                     [UNPUBLISHED]
Lori Holloway; James Holloway,         *
                                       *
                 Appellants,           *
                                       *
     v.                                *
                                       *
Odom Antennas, Inc.; William           *
Thornton, also known as Bill           *
Thornton,                              *
                                       *
                 Appellees.            *
                                 _____________
                                 Submitted: April 17, 1997

                                     Filed: July 25, 1997
                                   _____________

Before RICHARD S. ARNOLD, Chief Judge, and FLOYD R. GIBSON and FAGG,
      Circuit Judges.
                          _____________

PER CURIAM.

       Odom Antennas, Inc. (Odom) appeals the adverse decisions of the judge and jury
in Lori Holloway’s employment discrimination lawsuit. Having reviewed the record,
we conclude Odom is not entitled to relief. We reject Odom’s contention that the
district court improperly permitted the jury to consider Holloway’s postemployment
retaliation claim. Odom’s argument is foreclosed by the United States Supreme
Court’s recent decision in Robinson v. Shell Oil Co., 117 S. Ct. 843, 849 (1997). Also,
contrary to Odom’s fallback position, there is ample evidence in the record that
supports the jury verdict.

       William Thornton appeals the district court’s failure to grant Thornton’s motion
for judgment as a matter of law on Lori Holloway’s state law outrage claim. Initially,
we reject Thornton’s contention that the district court should have ruled as a matter of
law on Holloway’s claim. Anyway, Thornton is not entitled to relief because the jury
rejected the outrage claim, and Thornton does not point to any particular evidence as
having a prejudicial spillover effect.

       Finally, we consider Lori and James Holloway’s cross-appeal. After the trial,
the Holloways filed a motion for declaratory and injunctive relief based on several
grounds. Among other things, the Holloways asked the court to declare that the 1099-
Misc. form issued to Lori Holloway by Odom in February 1995 was false and
misleading and overstated her compensation. Undisputed trial testimony showed some
of the income reported on the 1099 form was not taxable compensation because the
                                         -2-
income represented reimbursement for costs and expenses.            In ruling on the
Holloways’ motion, the district court addressed some of the claims for declaratory and
injunctive relief, but did not mention the 1099 form. Although the Holloways’ second
amended complaint is not a model of clarity, the defendants do not assert the
Holloways had not sought declaratory or injunctive relief on the 1099.

        The Holloways filed a motion to reconsider, specifically asking the court to
declare the 1099 form false and to order its correction. In a three sentence order, the
district court declined to reconsider, stating the Holloways had not proven “that the
subject 1099 form [was] fraudulently issued by the defendants.” Contrary to the
district court’s finding, the trial testimony of Lori Holloway and Jana Fritz makes clear
that the 1099 form was incorrect. Even though the Holloways presented no evidence
of damages arising from the incorrect 1099 form at trial, the district court should
consider whether declaratory or injunctive relief is appropriate. Thus, we reverse and
remand for further proceedings.

      We affirm the district court on Odom’s and Thornton’s appeals, and reverse and
remand on the Holloways’ cross-appeal. We deny as moot the Holloways’ motion to
supplement the appellate record with evidence of damages resulting from the 1099 form
issued in 1995. The district court may consider this evidence on remand in deciding
whether to grant declaratory or injunctive relief. We also deny as moot the Holloways’
motion to dissolve the district court stay concerning attorney fees and costs.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -3-